Citation Nr: 1549635	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for kidney disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1974 to May 1980, with subsequent periods of service in the United States Air Force Reserves from May 1980 to July 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, based on a September 2003 claim.

The Veteran testified before a Decision Review Officer (DRO) at a formal RO hearing in February 2009, and before the Board at a hearing at the RO in August 2013.  Transcripts for both hearings are of record. 

The case was remanded in January 2014 for additional development.  It is again before the Board for further appellate review.

A June 2015 letter sent to the Veteran informed him that Disabled American Veterans continued to represent him for his appeal since they were his representative when his appeal was certified to BVA.  In this regard, the Board notes that the Veteran executed a new VA Form 21-22 more than 90 days following the original certification of his claims to the Board.  The Veteran's case was initially certified to the Board in December 2011, with the Disabled American Veterans listed as the Veteran's representative along with a valid VA Form 21-22.  In June 2015, the Veteran executed a VA Form 21-22 which purported to appoint a private attorney as the Veteran's representative.  The case was again certified to the Board in October 2015, after the January 2014 remand.  

After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304, which allow a change in representation only within 90 days of certification to the Board or if the Veteran can show good cause for changing representation.  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i).  Although the private attorney indicated that it no longer represents the Veteran, in light of the foregoing, the Board will refer the matter of a request for a change in representation back to the agency of original jurisdiction for appropriate action. 



FINDINGS OF FACT

1.  Hypertension is not shown to have been present in service or during the year following discharge from active duty and was not aggravated during any period of Reserve duty.  

2.  Kidney disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's military service; kidney disease was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Kidney disease was not incurred in or aggravated by active military service and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Collectively, in letters dated in October 2003 and July 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess. 

A letter provided to the Veteran in February 2013 additionally informed him of the evidence and information necessary to substantiate a service connection claim on a secondary basis.

The Board notes that the required notification was not complete until after the initial unfavorable AOJ decision.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where, however, complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Subsequent to providing complete content compliant notification, the Veteran's claims were readjudicated in a September 2015 supplemental statement of the case.  

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in January 2014 in order to provide the Veteran with proper notification with regard to his claim for a kidney disorder as secondary to hypertension, to obtain the Veteran's Social Security Administration (SSA) records and current VA medical records, and to provide the Veteran with a VA examination to obtain an opinion as to the etiology of his hypertension and kidney disorder. 

As noted above, the Veteran was provided with the proper notification for his secondary claim in February 2014.  This letter also requested that the Veteran identify any providers who had treated him for hypertension or a kidney disorder, and that the Veteran complete and return release forms for any private providers.  The Veteran did not reply to this letter.  SSA and current VA medical records have been associated with the record.  A VA examination was provided in July 2014.  The VA examiner provided the requested opinions and thoroughly addressed each of the Board's directives.  The Board finds that the VA opinions are adequate because, as shown below, they are based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.


Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

In addition to periods of active duty, service connection may be granted for disability resulting from disease or injury that was incurred in or aggravated in line of duty during active duty for training (ACDUTRA), or from injury incurred in or aggravated in line of duty during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Evidentiary presumptions (including for chronic disease) do not apply, however, to claims of service connection based on ACDUTRA or IDT. See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Although the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that his hypertension was diagnosed and manifested to a compensable degree within one year after separation from active duty, so as to warrant presumptive service connection, or that it is otherwise related to service.  The Veteran contends that his kidney disease is secondary to his hypertension.

In an August 2009 statement, the Veteran asserted that he had elevated blood pressure while on active duty in 1977 during emergency treatment for a traumatic injury requiring surgery, although he had normal blood pressure after that time.  The Veteran testified at the February 2009 DRO hearing that he first learned of his high blood pressure at his August 1981 civil service examination.  During the August 2013 Board hearing, however, he stated that he noticed high blood pressure in 1980 or 1981 after doing a lot of flying at higher altitudes.  He indicated that he was treated for an ear block in January 1982, and it was more difficult to have blood pressure readings under 150 after that time.  See also January 2006 statement.
 
Service treatment records from the Veteran's period of active duty (through May 1980) did not demonstrate a diagnosis of hypertension or blood pressure readings that met VA's definition.  In his April 1980 separation examination, he reported being in good condition, on no medications, and he denied high blood pressure.
 
Thereafter, records during the Veteran's Reserves service showed fluctuating blood pressure readings.  At his August 1981 Civil Service examination, the Veteran's blood pressure was 140/94, and he was found to be qualified for duty.  Private medical records from January 1982 reflect that the Veteran's blood pressure was 120/80.  A Civil Service examination report in July 1982 reflected a blood pressure of 164/94.  In July 1982, there were several notations of elevated blood pressure, and the Veteran was diagnosed as having hypertension in November 1982, after a five-day check of his blood pressure readings.  In March 1983, a provider recorded blood pressure readings of 137/87 and 142/88, and noted that he needed to be on blood pressure medication.  Thereafter, an August 1983 consult noted that the Veteran had mildly elevated blood pressure during a routine examination in July 1982, and he was diagnosed as having transient hypertension and treated with weight reduction and low-salt diet, which resulted in lower blood pressure readings.  The Veteran was found to be normotensive in August 1983, and the evaluator noted that the Veteran may have labile hypertension, which may become permanent in nature.  He was again found to have elevated blood pressure on subsequent occasions requiring a five-day check, including in August 1986.
 
VA medical records reflect that the Veteran currently has hypertension, kidney disease, and diabetes mellitus type II.  There are notations that his kidney disease may be related to both hypertension and diabetes, and treating medications.  See, e.g., VA records dated in August 2001, March 2003, May 2003, September 2012; February 2007 VA examination for joints (noting that extensive lab testing was consistent with hypertension, diabetes mellitus, and renal disease).  A June 2003 VA treatment record noted that the Veteran's blood pressure was not well controlled, but there was a component of white coat hypertension.
 
The Veteran submitted four letters from a private physician, Allen Hassan, M.D.  A July 2004 letter from this private physician reflects his opinion that the Veteran's hypertension began during service.  In this letter, the private physician referred to the Veteran's number of flying hours and flight status and his blood pressure readings beginning in 1983.  A June 2005 letter from this same private physician reflects his belief that the Veteran served on active duty from May 1974 to May 1980, on training from August 1980 to April 1981, and on active duty from 1981 through 1987.  The private physician again opined that the Veteran's hypertension began during active duty.  A November 2006 letter from this private physician reflected his opinion that the Veteran's hypertension was clearly evident within one year of the time of his discharge.  The examiner based his opinion on an August 1981 discharge date.  The physician provided information from the Joint National Committee on Prevention Detection Evaluation and Treatment of High Blood Pressure, JAMA, 2003, that most people with early hypertension have no symptoms attributable to high blood pressure, that left ventricular hypertrophy was the principle cardiac manifestation most common in Black individuals, and that the category of pre-hypertension for adults age 18 years and older was 120-139 systolic mm mercury 80-90 diastolic mm mercury.  The examiner opined that the elevation of the Veteran's blood pressure beginning during his June 1980 active duty through June 1981 was the marker for the beginning of his hypertension.  The examiner argued that he did not have to prove that he had severe hypertension at a time within that grace period, but that pre-hypertension was validly described by a healthcare provider within a one-year period of his discharge from regular service.  The examiner argued that it was his strong opinion that it was the Air Force racism and other stresses of serving his country that led to his hypertension.  This private physician also submitted a statement dated in January 2007.  He noted that the Veteran's August 1981 Civil Service examination reflected blood pressure of 140/94, which he found was stage 1 hypertension.  He also noted that accelerated coronary disease was part of the pre-hypertension or stage 1 hypertension patient resulting in, among other things, left ventricular dysfunction.  The Veteran's January 2007 EKG revealed left ventricular hypertrophy.  He additionally contended that hypertension was the leading cause for diabetes mellitus, type 2.  The Veteran has a current diagnosis of diabetes mellitus, type 2. 

During the February 2009 DRO hearing, the Veteran testified that he had protein in his urine in November 1981 or 1982, and he was told to drink more water, but he did not recall being diagnosed as having a kidney disease at that time. He stated that his providers had told him his kidney disease was related to his hypertension.

The Veteran was provided with a VA examination in July 2015.  The examiner noted the following in the Veteran's history.  His April 1980 separation exam did not reflect any chronic illnesses and noted a blood pressure of 130/70.  At his August 1981 Civil Service examination, the Veteran's blood pressure was 140/94, and he was found to be qualified for duty.  Private medical records from January 1982 reflect that the Veteran's blood pressure was 120/80.  A Civil Service examination report in July 1982 reflected a blood pressure of 164/94.  In November 1982, the Veteran had blood pressure measurements of 164/80, 162/80, 150/90, 160/70, 152/100, 150/82, and 144/80.  He had been on a low sodium diet.  He was informed that he would be grounded until his blood pressure was 140/90 or lower.  The examiner noted that the Veteran was advised to start daily medication, but that the treating physician acknowledged that his blood pressure values did not meet criteria for treatment.

The VA examiner found that there was no indication that the Veteran's hypertension was diagnosed within a year of service separation, or that hypertension was aggravated beyond its normal progression during the Veteran's brief periods of activation while in the reserves.  The examiner noted that the initiation of treatment for hypertension was not until November 1982 with a reported blood pressure of 144/80.  Therefore the examiner opined that it was less likely than not that the Veteran's current hypertension was incurred in or caused by active duty event or injury, or that it was aggravated beyond its natural progression by periods of active service during his Reserve interval.

With respect to the claim for renal disability, the examiner noted that the Veteran reported that he initially started to "leak protein" in the 1980s and was told to hydrate more.  He had no evident renal problem or proteinuria at the time of service discharge in May 1980, and both blood pressure and urinalysis were normal. The examiner indicated that, although the Veteran's hypertension was diagnosed in 1982, he did not have significant proteinuria until his diabetic condition had been diagnosed in 2000.  The examiner noted that he could not find any evidence in the record that renal disease flared or was aggravated during periodic activations in his Reserve duties after active duty; however, there was graphic evidence that renal decline in the prior year had correlated with periods of poor control of blood pressure.  On that basis, the examiner opined that it was less likely not that the Veteran's current renal disease was incurred in or caused by active duty in-service event or injury and that it was less likely than not that the Veteran's current renal disease was proximally due to or caused by hypertension.  Finally, the examiner opined that it was more likely than not that the Veteran's renal disease was significantly aggravated by hypertension beyond its natural progression.
 
Analysis

As noted above, the Veteran was discharged from active duty in the Air Force on May 17, 1980, and had subsequent service in the Air Force Reserves.  The Veteran contends that his service from May 1980 to August 1981 should also be considered active duty because he served overseas and was activated by the President of the United States in response to the Air Traffic Controller strike through August 1981, which was considered a national emergency.  In the Board's January 2014 remand, it was determined that the Veteran's only true period of active duty was from June 1974 to May 17, 1980.

The Veteran has current diagnoses of hypertension and kidney disease, fulfilling a fundamental element to substantiate a claim for entitlement to service connection-a current disability.  

Therefore, the issue in this case is whether the probative, competent evidence of record links hypertension to service or his kidney dysfunction to hypertension or to service.  

The evidence includes conflicting medical opinions with regard to the etiology of Veteran's hypertension.  In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds that the opinions submitted by Allen Hassan, M.D., are of little, if any, probative value.  

Although the private physician has contended that the Veteran's hypertension manifested within one year of his discharge from service, it is apparent that he had a misunderstanding of the character of the Veteran's periods of service.  He repeatedly referred to an August 1981 date as the Veteran's discharge date; however, as the Board noted above, he was discharged from active duty on May 17, 1980.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).    

The examiner also argued that, in order to support the Veteran's claim, it was only necessary to prove that pre-hypertension was validly described by a healthcare provider within a one year period of his discharge from regular service.  Presumptive service connection for hypertension, however, is based on a finding that it manifested to a compensable degree within a year of discharge from active duty, or by May 17, 1981.
To warrant a compensable rating for hypertension, there must be diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.
In this case, the Veteran's blood pressure readings do not meet the criteria for a compensable rating within one year of his discharge in May 1980.
The examiner argued that it was his strong opinion that it was the Air Force racism and other stresses of serving his country that led to his hypertension; however, this opinion is not probative as it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The examiner also acknowledged a connection between hypertension and left ventricular hypertrophy and hypertension and diabetes mellitus, type 2; however, these findings do not provide any evidence that the Veteran's hypertension manifested to a compensable degree during active duty or within one year of discharge. 
On the other hand, the July 2015 VA examination was based upon an accurate knowledge of the Veteran's history, complete reviews of his medical records and reported history and was accompanied by detailed a rationale consistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.
 
The private physician did not address whether the Veteran's hypertension was aggravated by any periods of service in the Reserves following his active duty.  The VA examiner opined that there was no evidence that the Veteran's hypertension was aggravated beyond its natural progression during any period in the Reserve service.

With regard to the Veteran's claim that he has kidney disease secondary to his hypertension, the VA examiner found that it was more likely than not that the Veteran's renal disease was significantly aggravated by hypertension beyond its natural progression.  Because the Board is denying entitlement to service connection for hypertension, secondary service connection cannot be granted for kidney disease as secondary to a nonservice-connected disability.  
As to whether the service connection may be granted on a direct basis for kidney disease, the Board notes that the medical evidence of record reflects that treatment, examination, and hospitalization records from service reflect no kidney disease until years after the Veteran had left active service.  As such, there is no medical evidence linking the Veteran's kidney disease to service. 

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Board finds that the question regarding the potential relationship between hypertension and military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the Veteran's statements regarding the etiology of his hypertension and kidney disease do not carry any probative value. 

As the preponderance of the probative, competent evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.
 
Service connection for kidney disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


